                  Case 1:20-cv-10701-DPW Document 76 Filed 05/06/20 Page 1 of 2


Christina McDonagh

From:                Brian Miranda <briansmiranda@gmail.com>
Sent:                Wednesday, May 6, 2020 10:05 AM
To:                  Christina McDonagh
Subject:             Judge Douglas P. Woodlock c/o Clerk Clerk Christina McDonagh


Dear Judge Woodlock,

As a lifetime resident of the state of Massachusetts, I am writing to you in support of the plaintiffs of cases McCarthy et
al. v. Baker et al., case number 1:20‐cv‐10701, and Cedrone LLC et al. v. Baker et al., case number 1:20‐cv‐40041 in that
this is just the latest of a string of countless attacks on the Second Amendment rights of the law‐abiding citizens of
Massachusetts.

As a boy of 12 years of age, on my Uncle’s land in Bloomfield Connecticut I was taught about the safe and responsible
handling of firearms and learned how to shoot. Now at almost 60 years of age, I have a perspective about guns that is
seen through the lens of my boyhood memories and tempered with the many years of familiarity and practical
understanding of firearms.

Since my youth, I’ve watched this state slowly amass an ever‐growing draconian patchwork of laws akin to a minefield
that every lawfully licensed gun owner in Massachusetts has to study to avoid misstep that could result in a range of
penalties from the lifetime revocation of our Second Amendment right to civil or criminal prosecution. The situation is
so confusing that in frank discussions I’ve had with members of law enforcement with whom I've trained, I’ve been told
on more than one occasion that the state’s gun laws even cause confusion among police officers.

As a result of my personal experience, training, and familiarity, I am frequently astonished by the ignorance that is
demonstrated by our political representatives who, to my mind, are exhibiting a decision‐making process that for the
most part amounts to little more than arbitrary randomness. The majority of gun laws have little to do with stopping
criminals, promoting safety, or protecting citizens and more to do with a single‐minded goal to simply “get rid of the
guns”.

We have all seen the topic of “gun‐control” become a very fashionable platform employed to win the favor of political
constituents. In Massachusetts as well as its neighboring Northeastern states, this has resulted in lawmakers doing
anything they can to give the appearance that they are “doing something” about guns.

In keeping with this aim, Governor Baker has seen fit to declare gun shops and gun ranges as non‐essential
businesses. After initially posting the exact language of the federal position that gun businesses were essential on the
Mass.gov website, Attorney General Healey posted a statement on Twitter that "gun stores are *not* essential
businesses". Less than two hours later, the Governor dissented, changing the website and removed firearm business
from the essential list. The Governor also declared that firearm businesses have been omitted from the list of
Massachusetts businesses that will be eligible to receive COVID emergency financial relief.

In closing, from the number of increased background checks for gun purchases reported in the month of March, it is
clear that the citizens of the Commonwealth strongly desire to exercise their constitutional right to bear arms in order
to protect their hearth and home. I myself have been at two gun shops and have seen first time buyers in the process
of acquiring their first gun.

Those individuals need the support of their governor to enable them to acquire training and guidance from the firearm
retailers and gun ranges to answer their questions that will promote informed, safe gun ownership and the gun
businesses of Massachusetts should not be shut down and put out of business because of an unjustifiable denial of a

                                                             1
                  Case 1:20-cv-10701-DPW Document 76 Filed 05/06/20 Page 2 of 2
constitutional right during this pandemic.

Thank you for your consideration.

Sincerely,

Brian Miranda




                                                2
